Citation Nr: 0509173	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection diabetes mellitus.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
December 1988.  This matter arises from an August 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied service 
connection for diabetes mellitus.




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran's diabetes mellitus is due to exposure to 
Agent Orange during active duty in South Korea or is 
otherwise related to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus, including as due to 
exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in April 2003, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The August 2003 rating decision and January 2004 statement of 
the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection.  The January 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical and personnel records have been obtained and 
associated with the claims folder.  Treatment records from 
D.W. Casey, M.D., and M. Herndon, M.D., are also of record.  
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 
 38 U.S.C.A. § 1116(f) (West 2002).  This does not mean that 
only veterans with Vietnam service during the Vietnam era may 
obtain service connection for diseases related to herbicide 
exposure.  Rather, direct service connection may be 
established when a disease is claimed to have been caused by 
exposure in locations other than Vietnam.  38 C.F.R. 
3.303(d); See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

There is little question that the veteran currently suffers 
from diabetes mellitus.  Treatment records from Drs. Herndon 
and Casey clearly indicate that the veteran has been 
diagnosed with this disability, and that he is actively 
receiving treatment for the same.  Neither of those 
physicians have provided a medical opinion associating the 
veteran's diabetes mellitus to his active military service.

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of diabetes mellitus in 
service.  There is also no evidence that the veteran was 
diagnosed as having diabetes mellitus within one year of his 
service.  The veteran does not contend otherwise.  The 
veteran also does not argue (and the record does not show) 
that he served in the Vietnam, which would potentially 
entitle him to presumptive service connection for diabetes 
mellitus.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. 
§ 3.307(a)(6)(ii).  Rather, he primarily contends that he was 
exposed to Agent Orange during active duty in South Korea and 
that as a result, he subsequently developed diabetes 
mellitus. 

As noted above, the veteran's service personnel records have 
been associated with the claims file.  His DA Form 20 
indicates that he had active duty in South Korea as a mail 
clerk from October 13, 1969, to November 11, 1969, and as a 
rifleman from November, 12, 1969, to December 29, 1970.  The 
veteran was attached in both instances to the 2nd Battalion, 
23rd Infantry, 2nd Infantry Division.  

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration (VBA), which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the DMZ from April 1968 
through July 1969 to defoliate the fields of fire between the 
front line defensive positions and the south barrier fence.  
The treated area was a strip of land 151 miles long and up to 
350 yards wide from the fence to north of the "civilian 
control line."  There is no indication that the herbicide 
was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had units in the affected area 
at the time Agent Orange was being used.  The 2-23rd Infantry 
is a unit within the 2nd Infantry Division that is believed 
to have been exposed to herbicides during above noted period.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12, 056.

Here, while he served with a unit that is believed to have 
been exposed to Agent Orange (herbicides), the veteran does 
not have the requisite service period to establish exposure.  
The aforementioned fact sheet clearly indicates that the DOD 
has only confirmed use of Agent Orange in Korea from April 
1968 to July 1969.  No exceptions on this time period are 
given.  The veteran did not arrive until October 13, 1969.  
Any presumption of exposure cannot be applied at this time.  
As exposure to Agent Orange (herbicides) cannot be 
established, and because no medical opinion has been provided 
that links the veteran's diabetes mellitus to his active 
service, the claim for service connection for diabetes 
mellitus must be denied.

To the extent that the veteran himself has claimed he 
currently has diabetes mellitus arising from exposure to 
herbicides or otherwise related to active duty, the Board 
notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection diabetes mellitus 
because there is no evidence of pertinent disability in 
service or within one year of service discharge.  Thus, while 
there is a diagnosis of diabetes mellitus, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of a diagnosis of diabetes 
mellitus in service or within a year of service discharge, 
and because exposure to Agent Orange (herbicides) cannot be 
established or presumed, relating diabetes mellitus to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004). 
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).

In sum, the preponderance of the evidence is against finding 
that the veteran's diabetes mellitus, which was first 
diagnosed years after separation, is related to service or is 
due to exposure to herbicides.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


